Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-6, 8, 13, 17 and 21-37 are pending, and are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17, 34, 37 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

For claim(s) 17: Claim limitations “holders configured to hold” in claim 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with insufficient functional language without reciting sufficient structure to achieve the function.
For claim(s) 34, 37: Claim limitations “holders configured to hold” in claim 34, 37 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with insufficient functional language without reciting sufficient structure to achieve the function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Claims 1, 4-6, 8, 13, 17 and 21, 28-37 are rejected under 35 U.S.C. § 103 as being unpatentable over by U.S. Patent Application Number 2010/0115463 attributed to Keitarou KONDOU (hereafter referred to as KONDOU) and U.S. Patent Application Publication Number  2013/0227490 attributed to THORSANDER et al. (hereafter referred to as THORSANDER).
For claim 1: KONDOU discloses a display method in a sample analyzer comprising holders configured to hold reagent containers of reagents used for an analysis of a sample, the display method comprising: displaying, on a display unit, icons respectively associated with the holders [figure 11]; receiving a selection operation of a plurality of icons relating to each other from among the icons displayed on the display unit [428c of figure 11] and receiving an instruction for a predetermined operation commonly relevant to the icons relating to each other for which the selection operation has been received, wherein the predetermined operation comprises: (i) measuring residual amounts of the reagent [0083, figure 12], (ii) editing reagent information on the reagent [440b of figure 11, 0103], (iii) restoring reagent information on the reagent [440a of figure 11, 0103], or (iv) resetting residual amounts of the reagent.
KONDOU does not disclose receiving a single selection operation of a plurality of icons relating to each other from among the icons displayed on the display unit wherein the single selection operation is a single operation of selecting one of the icons relating to each other, and the icons relating to each other are selected by the single selection operation.

It would have been obvious to one of ordinary skill in the art, having the teachings of KONDOU and THORSANDER before him/her, before the effective filing date of the claimed invention to explicitly incorporate the teachings of THORSANDER in KONDOU in order to provide the user the convenience of selecting of more than one icon quickly and with less effort. In addition, selection of multiple icons with a single operation is well-known in technology.
For claim 4: The display method according to claim 1, wherein reagent information is associated with each of the reagents, and  icons displayed on the display unit have in forms depending on the respective reagent information [KONDOU: figure 15].  
For claim 5: The display method according to claim 4, wherein the icons relating to each other are displayed in a same form [KONDOU: 0085].  
For claim 6: The display method according to claim 5, wherein the same form indicates that the predetermined [[an]] operation is the same among the icons relating to each other [KONDOU: 0086].  
For claim 8: The display method according to claim 1, wherein the icons relating to each other are associated with holders holding reagent containers whose reagent information has failed to be read from a code attached to the reagent containers, and 
For claim 13: The display method according to claim 1, wherein an arrangement of the icons on the display unit corresponds to an arrangement of the holders holding the reagent containers [KONDOU: figure 7, 0083].  
For claim 17: KONDOU discloses a sample analyzer comprising: holders configured to hold reagent containers of reagents used for an analysis of a sample [figure 7, 9, 11]; a display unit [0008]; an input unit [0067]; and a processor configured with a program to perform operations comprising operation as a controller configured to: display on the display unit, icons respectively associated with the holders [figure 7, 9, 11];3Kazuma MORIURAAppl. No. 16/583,311 receive a selection operation of a plurality of icons relating to each other from among the icons displayed on the display unit [428c of figure 11], and receive, through the input unit, an instruction for a predetermined operation commonly relevant to the icons relating to each other for which the selection operation has been received, wherein the predetermined operation comprises: (i) measuring residual amounts of the reagent [0083, figure 12], (ii) editing reagent information on the reagent [440b of figure 11, 0103], (iii) restoring reagent information on the reagent [440a of figure 11, 0103], or (iv) resetting residual amounts of the reagent.
KONDOU does not disclose receive a single selection operation of a plurality of icons relating to each other from among the icons displayed on the display unit wherein the single selection operation is a single operation of selecting one of the icons relating to each other, and the icons relating to each other are selected by the single selection operation.

It would have been obvious to one of ordinary skill in the art, having the teachings of KONDOU and THORSANDER before him/her, before the effective filing date of the claimed invention to explicitly incorporate the teachings of THORSANDER in KONDOU in order to provide the user the convenience of selecting of more than one icon quickly and with less effort. In addition, selection of multiple icons with a single operation is well-known in technology.
For claim 21: The display method according to claim 1, wherein the selection operation comprises a single tapping operation on the display unit [KONDOU: 0078].
For claim 28: The display method according to claim 1, wherein the icons relating to each other are associated with holders holding reagent containers whose remaining amount of reagent is unknown [KONDOU: 101]; and the predetermined operation comprises:5Kazuma MORIURAAppl. No. 16/583,311 SMX.082.0118.NPResponse to the Final Office Action of July 1, 2021(i) measuring residual amounts of the reagent [KONDOU: 101], or (iv) resetting residual amounts of the reagent.  
For claim 29: The display method according to claim 1, further comprising changing a first mode in which the single selection operation is not receivable to a second mode in which the single selection operation is receivable [THORSANDER: 0021, 0184].  

For claim 31: The display method according to claim 29, wherein the first mode is changed to the second mode by a check of a mode switching section on the display [THORSANDER: 0021, 0184].  
For claim 32: The display method according to claim 1, wherein the single selection operation comprises a single tapping operation on the display unit [KONDOU: 0078].  
For claim 33: The display method according to claim 1, wherein the icons relating to each other are associated with holders holding reagent containers whose reagent names are the same each other [KONDOU: figure 11, 12].  
For claim 35: KONDOU discloses a display method in a sample analyzer comprising holders configured to hold reagent containers of reagents used for an analysis of a sample, the display method comprising: displaying, on a display unit, icons respectively associated with the holders [figure 7, 9, 11]; receiving a selection operation of a plurality of icons relating to each other from among the icons displayed on the display unit [428c of figure 11], and receiving an instruction for a predetermined operation commonly relevant to the icons relating to each other for which the selection operation has been received, wherein the predetermined operation comprises: (i) measuring residual amounts of the reagent [0083, figure 12], (ii) editing reagent information on the reagent [440b of figure 11, 0103], (iii) restoring reagent information 
KONDOU does not disclose receiving a selection operation of a plurality of icons relating to each other from among the icons displayed on the display unit, wherein the single selection operation is a single operation of selecting one of the icons relating to each other; 
THORSANDER discloses receiving a selection operation of a plurality of icons relating to each other from among the icons displayed on the display unit, wherein the single selection operation is a single operation of selecting one of the icons relating to each other [figure 10, 0187; figure 11, 0188].
It would have been obvious to one of ordinary skill in the art, having the teachings of KONDOU and THORSANDER before him/her, before the effective filing date of the claimed invention to explicitly incorporate the teachings of THORSANDER in KONDOU in order to provide the user the convenience of selecting of more than one icon quickly and with less effort. In addition, selection of multiple icons with a single operation is well-known in technology.
THORSANDER discloses changing, on the display unit, display forms of the icons displayed on the display unit so that the icons relating to each other are distinguishably displayed among the icons displayed on the display unit [1011-1024 of figure 10]; receiving selection operations of each icons relating to each other excepting the one of the icons relating to each other for which the single selection operation has been received [1011-1024 of figure 10];

Claim 34 is rejected using the same rationale as claim 17.
Claim 37 is rejected using the same rationale as claim 35.
Claims 22-27 are rejected under 35 U.S.C. § 103 as being unpatentable over KONDOU and THORSANDER and U.S. Patent Application Publication Number 2014/0356233 attributed to Hagiwara et al. (hereafter referred to as Hagiwara). 
For claim 22: KONDOU discloses the display method according to claim 8, wherein the icons relating to each other are associated with the holders holding the reagent containers whose reagent information has failed to be read from the code attached to the reagent containers [0101] and whose previous reagent information is registered in a reagent information database [0185]; and the predetermined operation comprises: (ii) editing reagent information on the reagent [440b of figure 11, 0101, 0106].  
THORSANDER does not disclose registration. KONDOU discloses registration [0185]. He does not expressively disclose the reagent whose previous reagent information is not registered in a reagent information database. 
Hagiwara discloses the reagent whose previous reagent information is not registered in a reagent information database [0080].
It would have been obvious to one of ordinary skill in the art, having the teachings of KONDOU and THORSANDER and Hagiwara before him/her, before the effective filing date of the claimed invention to explicitly incorporate Hagiwara’s 
For claim 23: The display method according to claim 22, further comprising storing the edited reagent information in the reagent information database as reagent information of the reagent [KONDOU: 0071].  
For claim 24: The display method according to claim 23, wherein the icons relating to each other are associated with the holders holding the reagent containers whose reagent information has failed to be read from the code attached to the reagent container and whose previous reagent information is registered in the reagent information database [KONDOU: 0101, 0185]; and the predetermined operation comprises: (iii) restoring reagent information on the reagent [KONDOU: 440a of figure 11, 0103].  
For claim 25: The display method according to claim 24, further comprising storing the previous reagent information in the reagent information database as reagent information of the reagent [KONDOU: 0071].  
For claim 26: KONDOU discloses the display method according to claim 1, wherein the icons relating to each other are associated with holders holding reagent containers whose previous reagent information is registered in a reagent information database [0185]; and the predetermined operation comprises: (ii) editing reagent information on the reagent [440b of figure 11, 0101, 0106].
THORSANDER does not disclose registration. KONDOU discloses registration [0185]. He does not expressively disclose the reagent whose reagent information is not registered in a reagent information database. 

It would have been obvious to one of ordinary skill in the art, having the teachings of KONDOU and THORSANDER and Hagiwara before him/her, before the effective filing date of the claimed invention to explicitly incorporate Hagiwara’s teachings of unregistered reagent into KONDOU and THORSANDER to clearly keep track of unregistered reagent.
For claim 27: The display method according to claim 26, further comprising storing the edited reagent information in the reagent information database as reagent information of the reagent [KONDOU: 0071].  
Response to Arguments
Regarding 35 U.S.C. §112(f): There is no argument regarding “holders configured to …”; the same reason for the 112 (f) interpretation are still valid as can be seen above.
Regarding 35 U.S.C. §112(b): The rejection has been withdrawn since the rejected claims have been cancelled.
Regarding 35 U.S.C. §102 and §103: The rejection has been updated. Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to THORSANDER’s teachings being used in current rejection.
Conclusion

U.S. Patent Application Publication Number 2016/0046468 attributed to Heravi et al. (hereafter referred to as Heravi) discloses a single selection operation of a plurality of icons [0078, claim 20].
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

/Anita D. Chaudhuri/ 
Examiner, AU 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173